DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions

Applicant's election with traverse of group I in the reply filed on 03/09/2022 is acknowledged. The traversal is on the ground(s) that the subject matter of all claims are sufficiently related.  However, it is noted that inventions listed as groups do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.

Claim Objections

Claim 3 is objected to because of the following informalities: Claim 3 recites “propylene – α -olefin copolymer polypropylene” in lines 4-5. It should be “propylene – α -olefin copolymer, polypropylene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiser et al. (WO 2016/050607)  (See US 2017/0297318 for citations).
Regarding claims 1-5, Keiser discloses sealing membranes, i.e. a sealing device, comprising polyolefin membrane (abstract) having top and bottom surfaces and comprising polyethylene or polypropylene (paragraph 0031) and a barrier film, i.e. a protective film, comprising an outer layer, i.e. backing layer, comprising propylene homopolymer (abstract, paragraph 0048), wherein the backing layer is directly attached to the bottom surface of the polyolefin membrane through thermal welding or lamination (abstract, paragraphs 0024, 0066). Given that Keiser discloses the same sealing membranes as well as the same materials as claimed in present claims, it is clear that the sealing membranes of Keiser would inherently have the same properties as claimed in present claim.
Regarding claim 6, Keiser discloses the sealing device of claim 1, wherein the backing layer has a thickness of 10 to 60 microns (paragraph 0054).
Regarding claim 7, Keiser discloses the sealing device of claim 1, wherein the protective film comprises second backing layer (paragraph 0056) and a barrier layer located between the backing layers (paragraphs 0047, 0056), wherein the barrier layer is directly or indirectly attached to the outer surface of the backing layer (paragraph 0056).
Regarding claim 8, Keiser discloses the sealing device of claim 7, wherein the barrier layer comprises EVOH or polyamide polymer (paragraph 0046). Given that EOH or polyamide polymer is the only required polymer in barrier layer of Keiser, it is noted that the polymer is present in amount of up to 100 wt%.
Regarding claim 9, Keiser discloses the sealing device of claim 7, wherein the protective film comprises third backing layer (paragraph 0056) and a second barrier layer located between the backing layers (paragraphs 0047, 0056), wherein the second barrier layer is directly or indirectly attached to the outer surface of the backing layer (paragraph 0056).
Regarding claim 10, Keiser discloses the sealing device of claim 1, wherein the waterproofing membrane composed of a composition comprising polyethylene or polypropylene (paragraph 0031) and elastomer (paragraphs 0029, 0034).
Regarding claim 11, Keiser discloses the sealing device of claim 10, wherein the composition comprising at least 40% by weight of polyethylene or polypropylene (paragraph 0030).
Regarding claim 13, Keiser discloses the sealing device of claim 10, wherein the composition comprises 1 to 30% by weight of additive such as flame retardant (paragraphs 0028, 0031).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. (US 2017/0297318) in view of Iiyama et al. (US 5935683).
Regarding claim 12, Keiser discloses the sealing device of claim 10, wherein Keiser discloses elastomer but fails to disclose butyl rubber.
Iiyama discloses waterproof laminate comprising waterproof material such as butyl rubber to obtain waterproofing property (col. 11, lines 50-58).
It would have been obvious to one of ordinary skill in the art to use the butyl rubber of Iiyama in the membrane including in the polyolefin membrane of Keiser to obtain waterproofing property.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787